Citation Nr: 1004061	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for neck pain other 
than fibromyalgia.

4.  Entitlement to service connection for a thoracic and 
lumbar spine disability other than fibromyalgia.

5.  Entitlement to service connection for a bilateral 
shoulder disability other than fibromyalgia.

6.  Entitlement to service connection for bilateral leg pain 
other than fibromyalgia.

REPRESENTATION

Veteran represented by:	Francis M. Jackson, Esq.

WITNESSES AT HEARING ON APPEAL
Veteran and J.F.
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1989 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 2004 and in April 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the claims file.

In a decision in September 2007, the Board denied service 
connection for fibromyalgia, headaches, neck pain, thoracic 
and lumbar spine disability, bilateral shoulder disability, 
and bilateral leg pain.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision in July 
2009, the Court vacated the Board's decision and remanded the 
case pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  




REMAND

In response to notification of the Court's Decision, the 
Veteran, represented by counsel, requested a hearing before 
the Board in order to present additional evidence.  

To ensure procedural due process, the case is REMANDED for 
the following:

Schedule the Veteran for a hearing before 
a Veterans Law Judge, presiding at the VA 
Regional Office in New Orleans, 
Louisiana. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
